WALKER, Justice
(concurring).
Since there is no dispute between the parties as to whether the bond record shows that Azle is duly incorporated, I wish to reserve that question. It seems to me that any attempt to write an advisory opinion in the context of a nonadversary proceeding is unwise at best.
The only reason given by the Attorney General for his refusal to approve the bonds is that the decision in State ex rel. City of Azle v. City of Sanctuary, Tex.Civ.App., 467 S.W.2d 211 (wr. ref. n. r. e.), clouds the incorporation question. I agree with the Court that the cited case was not an adjudication that Azle is not a duly incorporated city, and I accordingly concur in the order granting the petition for a writ of mandamus.